UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1157



TONY AL-BESHRAWI,

                                             Plaintiff - Appellant,

          versus


CARLOS M. GUTIERREZ, United States Department
of Commerce; UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



                             No. 06-1228



TONY AL-BESHRAWI,

                                             Plaintiff - Appellant,

          versus


CARLOS M. GUTIERREZ, United States Department
of Commerce; UNITED STATES OF AMERICA,

                                            Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (1:05-cv-1101-TSE-LO)


Submitted:   June 27, 2007                  Decided:   July 18, 2007
Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Al-Beshrawi, Appellant Pro Se. Richard Parker, Ralph Andrew
Price, Jr., OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In these consolidated appeals, Tony Al-Beshrawi appeals

the district court’s orders granting summary judgment in favor of

his former employer, the United States Patent and Trademark Office,

brought under Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000), the Whistleblower

Protection Act, 5 U.S.C. § 1201 (2000), and the Federal Privacy

Act, 5 U.S.C. § 522(a) (2000). Al-Beshrawi also appeals the denial

of his motion for reconsideration.     We review de novo a district

court’s order granting summary judgment.   Moore Bros. Co. v. Brown

& Root, Inc., 207 F.3d 717, 722 (4th Cir. 2000).   Summary judgment

is appropriate only if, viewing the evidence in the light most

favorable to the non-moving party, there are no genuine issues of

material fact in dispute and the moving party is entitled to

judgment as a matter of law.   Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986); Evans v. Technologies Applications & Serv.

Co., 80 F.3d 954, 958 (4th Cir. 1996).   We have thoroughly reviewed

the record and find no reversible error.     Accordingly, we affirm

for the reasons stated by the district court.        Al-Beshrawi v.

Gutierrez, No. 1:05-cv-1101-TSE-LO (E.D. Va. filed Jan. 31, 2006 &

entered Feb. 1, 2006; filed Feb. 13, 2006 & entered Feb. 14, 2006).

We also deny Al-Beshrawi’s pending motion to supplement the record

on appeal.    We dispense with oral argument because the facts and




                               - 3 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 4 -